DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (US 2017/0255083 A1).
Claim 1, Donaldson teaches a multi-lens camera (see Fig. 2 and camera assemblies 204a, 204b, 204c, 204d; paragraph 0022), comprising:
a main housing assembly (housing; paragraph 0020), lenses (each camera comprises lens 206; paragraph 0023), a lens adjuster (adjustability to pan or tilt each camera; paragraph 0023), and a transparent cover (cover made of clear plastic; paragraph 0027);
wherein, the transparent cover is mounted on the main housing assembly (see Fig. 3);
the lens adjuster is mounted in a space formed by the main housing assembly and the transparent cover (brackets 508 to allow cameras to tilt and pan are mounted between cover and housing; see Fig. 3a and paragraph 0029);
the transparent cover comprises a flat portion (see flat portion of cover 108 in Fig. 1A) and a curved portion surrounding the flat portion (see truncated half-sphere shape of cover 108 in paragraph 0018 and Fig. 1A);
the lenses are located in a space covered by the curved portion (see exploded view of Fig. 3);
the lens adjuster comprises a fixing disc (track plate 318; paragraph 0025) and at least two lens brackets (each lens assembly includes a bracket system; paragraph 0027 and Fig. 3A);
each of the lens brackets comprises a first bracket (bracket 406; paragraph 0028) and a second bracket arranged on the first bracket (bracket 508 mounted on bracket 406; see Figs. 4 and 5);
the first bracket is movably arranged on the fixing disc and able to move along a circumferential direction of the fixing disc (lens bracket assembly has the ability to move around the track plate in a circular pattern; paragraph 0030); and
a lens (lens 502; paragraph 0029) is rotationally engaged with the second bracket in order to enable the lens to rotate around its own axis (lens components mount to the base bracket to allow for the camera assembly to tilt or rotate; paragraph 0029).

Claim 9, Donaldson further teaches wherein, at least one of the first bracket and the fixing disc is provided with a tightening portion (track plate 318 comprises holes 306 to allow mounting screws to fasten camera assemblies to the track plate; paragraph 0025, 0026 and Fig. 3) that is able to be tight attached to other one of the first bracket and the fixing disc (fastener 402 is used to hold the camera assembly bracket to be attached to the track plate; paragraph 0028 and Fig. 4).

Claim 10, Donaldson further teaches wherein, the tightening portion comprises a first tightening protrusion (see fastener 402; paragraph 0028 and Fig. 4) and/or a second elastic arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Park (US 2019/019059 A1).
Claim 6, Donaldson teaches the multi-lens camera of claim 1, but is silent regarding wherein an annular slideway is provided on the fixing disc, and the first bracket is positioned in a direction perpendicular to the fixing disc and engaged with the annular slideway, and the first bracket is able to move in the circumferential direction of the fixing disc.
Park teaches a multi-lens camera (surveillance camera assembly 100; paragraph 0040) wherein an annular slideway (guide rail 120; paragraph 0044) is provided on a fixing disc (guide rail 120 provided on base portion 110; paragraph 0044), and a first bracket of a camera (guide hook 133 of camera lens unit 130; paragraph 0061) is positioned in a direction perpendicular to the fixing disc and engaged with the annular slideway (guide hook 133 hooks on guide rail 120; paragraph 0067), and the first bracket is able to move in the circumferential direction of the fixing disc (connector 132 is guided to move along the guide rail 120 via guide hooks 133; paragraph 0067. Guide rail 120 is circular and camera 130 can move along the circumference of the guide rail 120).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Park with that of Donaldson in order to provide a method to adjust the location of surveillance cameras while considering the installation environment, e.g., avoiding blind spots (see paragraph 0042 of Park). 

Claim 7, Park further teaches wherein, an avoidance hole is arranged in a center of the fixing disc (see central hole in Fig. 2)

Allowable Subject Matter
Claims 2-5, 8, 11-15, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696